                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA

The Satanic Temple,                       Case No.   -CV-       (WMW/LIB)

                             Plaintiff,
                                          DEFENDANT CITY OF BELLE PLAINE’S
v.                                          MEMORANDUM IN SUPPORT OF
                                          MOTION FOR SUMMARY JUDGMENT
City of Belle Plaine, Minnesota,

                          Defendant.

                                 INTRODUCTION

      The only remaining question in this case is simple: Should this Court apply

the equitable remedy of promissory estoppel against the City of Belle Plaine based

on The Satanic Temple’s allegation that it relied on a permit issued by the City under

a policy that the City subsequently rescinded? The answer must be no.

      First, the City’s permit did not create a clear and definite promise. The permit

was issued under the City’s limited public forum policy. Although that policy

granted permittees the option to place a display in the park for a period of up to one

year, it also allowed the City to end the limited public forum and revoke any permits.

Given that the permit was revocable at will, it created no promise at all.

      Second, the Temple could not and did not reasonably rely on the permit. The

Temple’s directors testified that they understood the City could end the limited

public forum and revoke the permit at any time. With that policy in mind, the

Temple’s two directors decided to create the display regardless of the City’s actions,
used the display to support the Temple’s fundraising and marketing efforts, and

prioritized exhibiting the display at their Salem Art Gallery. The record simply belies

the Temple’s post hoc attempt to suggest the Temple believed it was entitled,

without caveat, to place the display in the park.

        Finally, there is no injustice to correct in this case. The City was not unjustly

enriched because the Temple did not confer anything of value to the City. The

Temple owned the display and would have remained the owner even if it had placed

the display in the park. The City refunded the cost of the permit application. The

Temple does not seek damages for the insurance acquired to comply with the

permit. The Temple more than recouped the $ ,             it spent designing, building,

and coordinating the display by fundraising $ ,          for the display and collecting

$   ,      in admissions tickets to its art gallery exhibiting the display.

        Because the Temple has failed to show that it reasonably relied on any clear

and definite promise made by the City, and the record shows no valid reasons why

the Court needs to use its equitable powers to prevent an injustice, the Court should

dismiss the remaining claim with prejudice.
                               STATEMENT OF FACTS

    A.       On February ,      , the City Council considered, but did not vote to
             approve a limited public forum policy.

         On February ,       , the City Council considered the question of whether to

establish a limited public forum in the park.1 The City Council asked its staff to

prepare a draft policy for consideration at its next meeting. 2

    B.       Before the next City Council meeting, the Temple promoted its Cube
             Display.

         Even before the City Council voted on whether to establish a limited public

forum in the park, the Temple had already decided that “we’d like to commission

the construction of the veteran’s memorial regardless of whichever way the MN vote

goes.”3 On February ,        —just a day after the City Council’s initial meeting—the

Temple announced to news outlets that it was working “to construct a new Satanic

display.”4




1
  Declaration of Monte M. Mills (“Mills Decl.”) Exs. ,   at CITY            .
2
  Mills Decl. Ex.   at CITY        .
3
  Mills Decl. Ex. (Dep. Ex. , : p.m.). Any redactions appearing on Mills Decl.
Exs. – , ,         and – reflect communications and documents to, from, or
involving Lucien Greaves. Mills Decl. ¶ . The person referred to as Lucien Greaves,
which is a pseudonym, also uses another pseudonym. See Mills Decl. Ex. (L.
Greaves Tr. : – ); Mills Decl. Ex. (TST Tr.       : – : ); id. Ex.     (citing to the
disclosures exhibit).
4
  Hemant Mehta, MN Town Foolishly Votes To Re-Erect Christian War Memorial, So
Atheists Will Ask For One, Too, Friendly Atheist (Feb. ,     ), available at
https://friendlyatheist.patheos.com/     / / /mn-town-foolishly-votes-to-re-
erect-christian-war-memorial-so-atheists-will-ask-for-one-too/.
    C.      Before it was aware of the outcome of the City Council’s vote, the
            Temple began designing the display and considered making
            miniatures of the display.

         On February     ,     , the City Council met to vote on the policy.5 By mid-day

on February       ,      —before the Temple became aware of the results of the City

Council’s vote—the Temple was already obtaining estimates to build the display. 6

         For the Temple, the mere act of creating the display held value, such that “the

polices [sic] that were enacted or not enacted at that point were secondary and not

relevant to [the Temple’s] understanding [] that the ability to create policy [] would

be worth it.”7 Indeed, the Temple considered the display to be “more than a statue,” 8

and more akin to “a piece of history.” 9

         In order to spread awareness and increase the “high profile” 10 nature of its

message, the Temple decided to crowdfund to raise money to pay for the display. 11

Not only did the crowdfunding campaign help the Temple reach “an exponentially




5
   Mills Decl. Ex.      at CITY       – .
6
   Mills Decl. Ex.    (TST Tr. : – ); id. Ex. (M. Jarry Tr. : – : ); id. Ex. (Dep.
Ex. at PLF               – ).
7
   Mills Decl. Ex.    (M. Jarry Tr: : – , : – ).
8
   Mills Decl. Ex.     (Dep. Ex. at PLF        , : p.m.); id. Ex. (M. Jarry Tr. : –
    : ).
9
   Mills Decl. Ex.    (Dep. Ex. at PLF         , : p.m.).
10
   Mills Decl. Ex.     (Dep. Ex. at PLF        , : p.m.).
11
   Mills Decl. Ex.      (Dep. Ex. at PLF         , : p.m.); id. Ex.    (TST Tr.    :   –
    : ).
larger audience,”12 but it also helped keep people “interest[ed]” in the Temple’s

overall mission.13

      Having recognized the potential to use the display to fundraise for the

Temple’s initiatives, the Temple also discussed creating miniatures of the display

that could be sold to the public.14 The Temple knew that “we were clearly planning

on making this – the statue . . . that was never a question” and it made sense to make

miniatures “because we wouldn’t make miniatures [] of a statue that we hadn’t

actually made.”15

      In light of the importance the Temple placed on the mere creation of the

display, it is clear that even if the Temple “beg[a]n construction on the assumption

that [the City] w[as] not going to vote to shut down the forum,” 16 the Temple “was

interested in commissioning the construction of the cube display regardless of the

outcome of the vote.”17




12
   Mills Decl. Ex. (Dep. Ex. at PLF          , : p.m.).
13
   Mills Decl. Ex. (Dep. Ex. at PLF          , : p.m. and : p.m.); see also id.
Ex. (L. Greaves Tr. : – : ); id. Ex. (M. Jarry Tr. : – ).
14
   Mills Decl. Ex. (Dep. Ex. at PLF            , :   p.m.); id at Ex. (M. Jarry
Tr. : – , : – : , : – , : – ).
15
   Mills Decl. Ex. (Jarry Tr. : – ).
16
   Mills Decl. Ex. (TST Tr. : – ); id. Ex. (Dep. Ex. ).
17
   Mills Decl. Ex. (M. Jarry Tr. : – ); id. Ex. (Dep. Ex. ).
         D.      On February ,          , the City Council established a limited public
                 forum policy.
              Resolution   -     (February    ,      ) established a limited public forum in

the City’s park. The policy stated that the City “designates a limited public forum in

Veterans Memorial Park for the express purpose of allowing individuals or

organizations to erect and maintain privately owned displays that honor and

memorialize living or deceased veterans[.]”18 Resolution            -     also stated that no

display may be installed without first obtaining a permit from the City, that the party

requesting a permit is responsible to erect the display upon approval of a permit

from the City, and that the requesting party and not the City shall own any display

erected in the limited public forum.19 Resolution          -     required that displays must

be removed within one year from the date of approval of a permit. 20 Resolution

     -         specifically stated that, “[i]n the event the City desires to close the limited

public forum or rescind this policy, the City . . . may terminate all permits by giving

ten ( ) days’ written notice.”21




18
   Mills Decl. Ex. , ¶ ; see also id. Ex. (Dep. Ex. (unsigned Resolution)).
19
   See generally Mills Decl. Ex. .
20
   Mills Decl. Ex. , ¶ .
21
   Mills Decl. Ex. , ¶ .
     E.      Reason Alliance Ltd. applied for a permit consistent with the limited
             public forum policy.
          Reason Alliance Ltd. applied for a permit consistent with Resolution   -   .22

On its application for the permit, Reason Alliance listed its address as “c/o The

Satanic Temple, 64 Bridge Street, Salem, MA.”23 The application—which a director

of the Temple signed—affirmed that the applicant would comply with the City’s

limited-public-forum policy.24 Reason Alliance is a non-profit entity whose mission

is to support the mission of the Temple.25 Reason Alliance and the Temple share the

same two directors.26

     F.      Before the City approved a permit, the Temple’s directors
             understood that the Cube Display might be in Belle Plaine’s park for
             only one year and that it may be required to be removed at any time.
          The City’s limited public forum policy was clear: The City could require all

displays to be removed at any time upon          days’ notice, and each display would

only be authorized for up to one year.27




22
   Mills Decl. Ex. (Dep. Ex. ); Compl. ¶ .
23
   Mills Decl. Ex. (Dep. Ex. ).
24
   Mills Decl. Ex. at ; id. Ex. (L. Greaves Tr. : – : , : – ); id. Ex. (M. Jarry
Tr. : – ); id. Ex. (TST Tr. : – : , : – : ).
25
   Mills Decl. Ex. (TST Tr. : – ).
26
   Mills Decl. Ex. (TST Tr. : – ).
27
   Mills Decl. Ex. , ¶ (“In the event the City desires to close the limited public
forum or rescind this policy, the City, through its City Administrator, may terminate
all permits by giving ten ( ) days’ written notice of termination to Owner, within
which period the owner must remove their display from city property.”).
      The Temple understood this policy. In an internal email sent before the City

approved the permit application, the Temple’s directors noted that “[monuments]

are only up for   year and a request can be made that they all be taken down, in

which case, we have      days to remove it.”28 And at their depositions, the directors

affirmed that the email was accurate29 and that “everyone on th[at] e-mail would

recognize that anytime, upon notice, the cube display might have to be removed

within ten days.”30 The Temple’s directors also agreed that it was reasonable to

expect the possibility that the City could terminate a permit on 10 days’ written

notice because “that’s what the policy says” 31 and the policy did not place any limits

on the City’s authority to terminate a permit.32 In other words, the Temple did not—



28
   Mills Decl. Ex.     (Dep. Ex. at PLF           , : p.m.); see also id. Ex. (TST
Tr. : – : (discussing same email) (“Q: [T]hat e-mail was sent before the City
had approved the permit on March ,            , correct? A: Correct. Q: [S]o this e-mail
would have been based on the limited public forum policy, not the permit, correct?
A: Correct.”)); id. Ex. (L. Greaves Tr.      : – : (discussing Dep. Ex. ) (“[I]t
appears that they’re assuming that the [] timeframe may be limited to one year.”));
id. Ex. (M. Jarry Tr. : – : , : – : ).
29
   Mills Decl. Ex. (M. Jarry Tr. : – (“Q: Did you intend that your : p.m.
e-mail to the National Council be accurate? A: I would have intended my emails to
the National Council to be accurate.”)); id. Ex. (L. Greaves Tr.      : –     : ).
30
   Mills Decl. Ex. (M. Jarry Tr. : – ); see also id. Ex. (L. Greaves Tr. : –
(“[T]he City can close the limited public forum or rescind the policy with ten-days
written notice. Whereupon, the assumption seems to be our display would already
be on the property, and we could come retrieve it.”), : – ).
31
   Mills Decl. Ex. (L. Greaves Tr. : – ).
32
   Mills Decl. Ex. (L. Greaves Tr. : – : ); see also id. Ex. (M. Jarry Tr. : –
(“My understanding of the text is what the text says.”)); id. at         : – : (Jarry
agrees that the City could terminate a permit by giving ten-days' written notice, and
and could not—expect that a permit would entitle it to leave the display up for an

entire year. Instead, the Temple expected that after the display was eventually

removed—either after a year or by operation of the City’s notice—the Temple could

bring the display to Salem or sell it.33

   G.      On March      ,     , the City granted a permit to Reason Alliance Ltd.
        Belle Plaine’s City Administrator sent a letter to Reason Alliance Ltd. on

March      ,     , notifying that Belle Plaine approved the request for a permit to

place a display within the limited public forum in Veterans Memorial Park. 34 The

permit stated that “[t]his permit is good for one year from the date of this letter. You

may reapply to place another display once this permit is removed.” 35 As before, the

Temple understood it was a “plausible outcome” that the City would order the

display removed before the one-year time limit ran. 36

   H.      The Temple was more interested in showcasing the display in its
           gallery, where it could charge admission fees to see it, than placing
           it in Belle Plaine’s park, where no admission fees could be charged.
        The Temple did not install the display in the park during the months of April

or May.37 And although the construction of the display was complete as of June         ,



that it is reasonable to expect that if the City terminated a permit, the owner must
remove their display from City property).
33
   Mills Decl. Ex. (M. Jarry Tr. : – : (discussing Dep. Ex. ) (Mills Decl.
Ex. ) at PLF           , : a.m.).
34
   Mills Decl. Ex. (Dep. Ex. ).
35
   Mills Decl. Ex. at (Dep. Ex. ).
36
   Mills Decl. Ex. (TST Tr. : – : ).
37
   See Mills Decl. Ex. (TST Tr.      : – ); id. Ex.    (Dep. Ex. ).
     ,38 the Temple did not install the display in the park during June or July. 39 This

is because the Temple had no plans to place the display in the park before the week

of August – ,          .40 Instead, the Temple’s priority was to “get it over to the

gallery,”41 “show it here [in the Gallery] temporarily,” 42 let it “come in the

[headquarters] building and be treated like an exhibit while it is here,” 43 and “get it

to Salem [Art Galley] for a bit before we send it to Belle Plaine.” 44

      The Temple’s directors were motivated to place the display in the Salem Art

Gallery.45 Although the Salem Art Gallery is a separate business entity from the

Temple, it is owned by the Temple’s two directors, Lucien Greaves and Malcolm

Jarry, and shares a building with the Temple’s headquarters. 46 The Temple believed




38
   Mills Decl. Ex. (TST Tr. : – : ); id. Ex. (Dep. Ex. ).
39
   See Mills Decl. Ex. (TST Tr.         : – ); id. Ex.     (Dep. Ex. ).
40
   Mills Decl. Ex. (TST Tr.         : – ); id. Ex.     (Dep. Ex. ).
41
   Mills Decl. Ex. (Dep. Ex. , : p.m.).
42
   Mills Decl. Ex. (Dep. Ex. , : p.m.).
43
   Mills Decl. Ex.     (Dep. Ex.      at PLF         , : p.m.).
44
   Mills Decl. Ex.     (Dep. Ex.      at PLF         , : p.m.).
45
   See, e.g., Mills Decl. Ex. (Dep. Ex. , : p.m. (“The memorial is big news right
now and I was wondering what you would need to get it to Salem for a bit before we
send it to Belle Plaine? . . . I think we’d like to have it here and show it until we send
it.”); id. at : p.m. (“[I]t would probably come in the building and be treated like
an exhibit while it is here.”)).
46
   Mills Decl. Ex. (TST Tr. : – , : – : ); id. Ex. (Jarry Tr.           : – ).
that the display could serve as a replacement for a departing exhibit 47 that would

draw in crowds48 and generate money for the Temple. 49

          Why would the Temple delay the placement of the display in the park? First,

because the display was not created solely for exhibition at the park, but instead for

publicity, the Temple’s own enjoyment, and fundraising efforts. And second,

because, unlike at the park, the Temple could charge the public a $     admission fee

to the Salem Art Gallery.50

     I.      The City Council ended the limited public forum policy.
          On July   ,     , the City Council unanimously enacted Resolution      -

(the “Rescission Resolution”), which stated that “the City Council has determined

that allowing privately-owned memorials or displays in its Park no longer meets the

intent or purpose of the Park.”51 The Rescission Resolution further stated that “the



47
   Mills Decl. Ex. (Dep. Ex. , : p.m. (“I’d like to get it [to the Salem Art Gallery]
ASAP while the news is still hot. It will be a great attraction to add especially since
Castiglias stuff leaves soon.”)). Greaves suggested the cube display be placed indoors
because the previous artist’s display was leaving the gallery and “the gallery was
going to be bereft of art.” Id. Ex. at         : – : ; id. at     : – : (“[The cube
display] wouldn’t necessarily be a replacement [for the departing exhibit]” but
“[t]here would certainly be a need [] to fill space in the gallery.”).
48
   Mills Decl. Ex. (L. Greaves Tr. : – (“[T]here would be better odds of people
wanting to see the [cube display] when the time they would go to visit would be in
closer proximity to the time that the monument was in the news.”)).
49
   See Mills Decl. Ex. (L. Greaves. Tr.      : – (The art gallery charges admission
at the rate of $ . per person to view exhibitions, including exhibits involving the
cube display)); id. Ex. (Jarry Tr.     : – : ); id. Ex. (TST Tr. : – : ).
50
   Mills Decl. Ex. (L. Greaves      : – : ).
51
   Mills Decl. Ex. (Dep. Ex. ).
City Council has also determined that the continuation of the limited public forum

may encourage vandalism in the Park, reduce the safety, serenity, and decorum of

the Park, unnecessarily burden City staff and law enforcement, and negatively

impact the public’s health, safety, and welfare.” 52 The Rescission Resolution declared

that “[t]he policy established in Resolution       -     is rescinded,” and that “the

limited public forum established in the Park is hereby eliminated.” 53

          On July   ,    , the City Administrator sent a letter to the Temple notifying

the Temple that Belle Plaine had adopted the Rescission Resolution eliminating the

limited public forum in the park and enclosing a check in the amount of $            to

fully reimburse the Temple for its permit-application fee. 54 The City’s July    ,

letter also enclosed a copy of the Rescission Resolution. 55

     J.      The Temple exhibited the display at its gallery.
          Given that the Temple did not intend to place the display in the park until

mid-August,56 the Rescission Resolution did not disrupt the Temple’s earlier plans

to showcase the display at the gallery in its headquarters. The display has been

exhibited at the Salem Art Gallery since approximately July        .57



52
   Mills Decl. Ex. (Dep. Ex. ).
53
   Mills Decl. Ex. (Dep. Ex. ).
54
   Mills Decl. Ex. (Dep. Ex. ); see also id. Ex. .
55
   See Mills Decl. Exs. (Dep. Ex. ), .
56
   See Mills Decl. Ex. (TST Tr.     : – ); id. Ex.   (Dep. Ex. ).
57
   Mills Decl. Ex. (L. Greaves Tr. : – ); see id. Ex. (TST Tr. : – : ) (cube
display has been available for viewing at the Salem Art Gallery since July )).
          The Temple remained interested in showcasing the display at the Gallery

“ASAP while the news is still hot” because “[i]t will be a great attraction to add” to

raise the profile of the Temple and support the Temple’s financial initiatives. 58 The

Temple understood that “there would be better odds of people wanting to see the

[display] when the time they would go to visit would be in closer proximity to the

time that the monument was in the news.” 59 Moreover, because another artist’s work

was leaving the Gallery, “the gallery was going to be bereft of art.” 60 The display

“wouldn’t necessarily be a replacement [for the departing exhibit]” but “[t]here

would certainly be a need [] to fill space in the gallery.” 61

     K.      The Temple collected more money from promoting and exhibiting
             the display than it paid to have the display made.
          The Temple paid the artist who designed the display $ ,      .62 The Temple

paid the fabricator who made the display $ ,               for the construction of the




58
   Mills Decl. Ex. (Dep. Ex. at PLF             , : p.m.).
59
   Mills Decl. Ex. (L. Greaves Tr.      : – ); see also id. Ex. (M. Jarry Tr. : –
    : ).
60
   Mills Decl. Ex. (L. Greaves Tr.       : – : ); see also id. Ex.   (Dep. Ex.    at
PLF          , : p.m.).
61
   Mills Decl. Ex. (L. Greaves Tr.    : – : ).
62
   Mills Decl. Ex. (TST Tr. : – ); id. Ex.        (Dep. Ex. ). The Temple testified
that it paid $ ,    to the designer of the display. Id. Ex. (TST Tr. : – ); see also
id. Exs. – (Dep. Exs. – ). But that testimony was based on two invoices for
$ ,      that had the recipient’s identity redacted. Id. After the deposition, the
Temple produced the unredacted versions of those invoices. The unredacted
versions show the recipient of these two $ ,      payments was Lucien Greaves. Mills
Decl. Ex. .
display.63 Finally, the Temple spent $ ,       compensating its own director, Lucien

Greaves, “for his work overseeing the development of the [] monument.” 64 The

director submitted an invoice for his work, which included finding a designer and

metalsmith to construct the monument, just three days after the Temple received

its permit from the City.65 In total, then, the Temple spent $ ,   to have the display

designed and constructed by others while paying $ ,            to its own director for

“overseeing” the process.

      The Temple was able to completely recoup what money it did spend on the

display by fundraising and showcasing the display at the Gallery. The Temple set up

a third-party website to raise money for the creation, promotion, transportation,

and installation of the display.66 Through its fundraising effort, the Temple raised

$ ,    .67 The Temple also collected $     ,     by charging admission for entry into




63
   Mills Decl. Ex. (TST Tr. : – : ); id. Exs. – (Dep. Exs. – ); see also id.
Ex. (M. Jarry Tr. : – : ); id. Ex. (Dep. Ex. ). The fabricator had to donate
    hours of his time. The display’s own fabricator believed that the replacement
value of the display was about $ ,    . See Ex. (Dep. Ex. ); Greaves Tr.      : -
(“Something more like $ k would be a reasonable amount to insurance [sic] it for I
think.”); TST Tr. : - : (discussing Dep. Ex. ).
64
   Mills Decl. Ex. (M. Jarry Tr. : – ); id. Ex. (Dep. Ex. ); see also id. Ex. (M.
Jarry Tr. : – ); id. Ex. (TST Tr. : – : ); id. Ex. .
65
   Mills Decl. Ex. (Dep. Ex. ).
66
   Mills Decl. Ex. (TST Tr. : – : ).
67
   Mills Decl. Ex. (TST Tr. : – , : – : ).
the Gallery at its headquarters—$ ,        from “card-carrying members” and $     ,

from non-members.68

     L.      The Temple concedes that insurance premiums are not part of its
             claim.
          The Temple concedes that the cost to obtain the insurance policy is not part

of the Temple’s claims.69 One of the Temple’s directors, Jarry, could not recall

whether the cost for the insurance rider “was covered under just the blanket or

whether there was a supplemental charge.”70 And in any event, if there was a

supplemental charge, “it would have been nominal . . . a few hundred dollars.” 71

Counsel for the Temple stated during the deposition of the Temple’s corporate

representative, “we’re not claiming insurance as damages.”72


                                Procedural Background

          In April      , the Satanic Temple filed its complaint, alleging ten claims:

( ) Violation of Free Exercise Clause; ( ) Violation of Free Speech; ( ) Violation of

Equal Protection; ( ) Violation of Contract Clause; ( ) Violation of Religious Land

Use and Institutionalized Persons Act of                  ; ( ) Breach of Contract;

( ) Promissory Estoppel; ( ) Minnesota Constitution—Impairment of Contract;



68
   Mills Decl. Ex.      (TST Tr. : –     : ); id. Ex. (L. Greaves Tr.   : – ); id. Ex.
(M. Jarry Tr.     :   – ).
69
   Mills Decl. Ex.     (TST Tr. : –      ).
70
   Mills Decl. Ex.     (M. Jarry Tr. :   – ).
71
   Mills Decl. Ex.     (M. Jarry Tr. :   – ).
72
   Mills Decl. Ex.     (TST Tr. : –      ).
( ) Minnesota Constitution—Free Exercise of Religion; and ( ) Minnesota

Constitution—Freedom of Speech. Compl. ¶¶             –   .

        In December         , the Satanic Temple moved for judgment on the pleadings

as to Count II of the complaint, ECF No.        , and the City moved for judgment on

the pleadings as to the entire complaint, ECF No.         . The Court denied the Satanic

Temple’s motion, granted in part the City’s motion, and dismissed all claims except

Count VII for promissory estoppel. ECF No.        .

        After discovery, the City now moves for summary judgment on Count VII, the

claim for promissory estoppel.

                                  Standard of Review

        Summary judgment is appropriate where there is no genuine issue of material

fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ.

P.     (c). Although “[t]he nonmoving party is entitled to the benefit of all reasonable

inferences to be drawn from the underlying facts in the record,” Palesch v. Mo.

Comm’n on Human Rights,           F. d     ,     ( th Cir.       ), the nonmoving party

“‘must present more than a scintilla of evidence and must advance specific facts to

create a genuine issue of material fact for trial,’” Naucke v. City of Park Hills,

F. d      ,     ( th Cir.      ). In other words, the nonmoving party “must do more

than show that there is some metaphysical doubt as to the material facts, and where

the record as a whole could not lead a rational trier to find for the nonmoving party,
there is no genuine issue for trial.” Kiemele v. Soo Line R. Co.,       F. d      ( th Cir.

     ) (internal citation omitted).

                                    Legal Argument

       Under Minnesota law, a claim for promissory estoppel has three elements:

“(1) Was there a clear and definite promise? (2) Did the promisor intend to induce

reliance, and did such reliance occur? (3) Must the promise be enforced to prevent

injustice?” Hous. & Redevelopment Auth. Of Chisholm v. Norman,                 N.W. d     ,

    (Minn.        ) (citing Olson v. Synergistic Tech. Bus. Sys., Inc.,        N.W. d     ,

   (Minn.        )); City of Geneseo. V. Utilities Plus,    F. d    ,     ( th Cir.       )

(citing Olson v. Synergistic Techs. Bus. Sys., Inc.,       N.W. d   ,      (Minn.       )).

       The Satanic Temple’s sole remaining claim for promissory estoppel is not

viable because the permit to place a display in the Veterans Memorial Park—which

was revocable at will and, in any event, would have expired—was not a clear and

definite promise on which the Temple reasonably relied. Moreover, because the

Temple did not create the display for the sole purpose of exhibiting it at the park—

but instead intended to utilize and did utilize the display for the Temple’s own

enjoyment, publicity, and fundraising—there is no injustice for the Court to prevent.
          A. The permit was not a clear and definite promise; to the extent it
             was, the City properly acted on its rights as the issuer of the
             permit.

       The first element of promissory estoppel requires proof of a “clear and definite

promise.” Ruud v. Great Plains Supply, Inc.,         N.W. d        ,      (Minn.         ). “A

promise . . . is ‘a manifestation of intention to act or refrain from acting in a specified

way.” Lyon Fin. Servs., Inc. v. Illinois Paper & Copier Co.,           N.W. d      ,      n.

(Minn.       ) (citing Restatement (Second) of Contracts §             cmt. d (        )). The

Temple’s complaint alleges that “Defendants made a clear and definite promise to

Plaintiff in issuing TST permit to erect a display that honors veterans in a limited

public forum.”73 However, that allegation is not borne out by the facts.

       Resolution    -    , which authorized the permit, clearly stated that “[i]n the

event the City desires to close the limited public forum or rescind this policy, the

City, through its City Administrator, may terminate all permits by giving ten ( )

days’ written notice of termination.”74 In other words, the City reserved the right to

terminate the policy—and all associated permits—at will.




73
   Compl. ¶     . The Complaint does not allege that the Resolution establishing the
limited public forum constitutes a promise. Nor could it. “[A] law is not intended to
create private contractual or vested rights but merely declares a policy to be pursued
until the [legislative body] decides otherwise.” See Honeywell, Inc. v. Minn. Life &
Health Ins. Guar. Assoc.,        F. d     ,      ( th Cir.      ) (quoting Nat’l R.R.
Passenger Corp. v. Atchison, Topeka & Santa Fe Ry.,        U.S.    ,    – (       )).
74
   Mills Decl. Ex. , ¶ .
      Minnesota law does not recognize those words as a promise. 75 Where a party

“reserves the right to terminate” at any time, its agreement “involves no promise.”

Restatement (Second) of Contracts §     , cmt. a, illus.   (   ) (“Words of promise

which by their terms make performance entirely optional with the ‘promisor’ do not

constitute a promise.”); see also Restatement (Second) of Contracts § , cmt. e

(“Words of promise which by their terms make performance entirely optional with

the ‘promisor’ whatever may happen, or whatever course of conduct in other

respects he may pursue, do not constitute a promise.”). Moreover, “[e]ven if a

present intention is manifested, the reservation of an option to change that

intention means that there can be no promisee who is justified in an expectation of

performance.” Id.76

      Just as Minnesota law does not recognize the permit issued under the policy

as a promise, neither did the Temple itself. Temple witnesses admitted that, under

the limited public forum policy, the City could terminate a permit anytime it

wanted. Not only did they testify that they understood that “the City can close the




75
   “Minnesota has adopted the statement of the doctrine of promissory estoppel
found at Restatement (Second) of Contracts §      (   ).” Walser v. Toyota Motor
Sales, U.S.A., Inc.,       F. d    ,     – ( th Cir.     ) (citing Christensen v.
Minneapolis Mun. Employees Retirement Bd.,      N.W. d      ,     (Minn.    )).
76
   Minnesota also follows the Restatement (Second) of Contracts § . Lyon Fin.
Servs., Inc. v. Illinois Paper & Copier Co.,   N.W. d     ,      n. (Minn.      )
(citing Restatement (Second) of Contracts § ).
limited public forum or rescind the public policy with ten-days written notice,” 77

they also testified that there were no limits on the City’s right to do so, 78 and that it

was reasonable to expect that the City would in fact terminate the permits issued

under the Resolution.79

      In other words, the Temple—by its own admission—did not believe that the

granting of the permit meant it was always entitled to place the display in the park.

Nor could the Temple have fostered such a belief. By signing the permit application,

the Temple’s director agreed to comply with the City’s limited public forum policy,

as stated in the Resolution.80 The Resolution specifically stated that “[i]n the event

the City desires to close the limited public forum or rescind this policy, the City . . .

may terminate all permits.”81 A permit issued under a resolution that depends solely

on the City’s “desire” cannot constitute a “clear and definite promise” that the

Temple would be guaranteed an unfettered right.

      Even if the permit could be considered a promise—it cannot—the promise

would not extend as far as the Temple suggests it should. At most, by granting the



77
   Mills Decl. Exs. (L. Greaves Tr. : – : ), (Dep. Ex. ); see also id. : –             : ;
id. Ex. (M. Jarry Tr. : – : ).
78
   Mills Decl. Ex. (L. Greaves Tr. : – : ); see also id. Ex. (M. Jarry Tr.           : –
   : ).
79
   Mills Decl. Ex. (L. Greaves Tr. : – ); id. Ex. (M. Jarry Tr. : – : ).
80
   Mills Decl. Ex. (L. Greaves Tr. : – : , : – ); id. Ex. (M. Jarry Tr.              : –
   ); id. Ex. (TST Tr. : – : , : – : ); id. Ex. (Dep. Ex. at ); see                  also
id. Ex. , ¶ .
81
   Mills Decl. Ex. , ¶ .
permit, the City promised that the Temple would have the opportunity—not the

right—to erect the display for a limited period of time, not to exceed one year. To

the extent there was a promise, the City made good on it. The City provided the

Temple with the opportunity to exhibit the display in the park from April to July

       . And the Temple actively chose not to act on that opportunity during the three

weeks between the completion of the display on June               and the Rescission

Resolution on July      . The Temple must live with the consequences of its decision.

            B. The City did not intend to induce reliance on the permit as a
               promise, and the Temple did not reasonably rely upon the
               permit.

         The second element of promissory estoppel requires proof of the defendant’s

intent to induce reliance and proof that the plaintiff relied on defendant’s

inducement to the plaintiff’s detriment. Ruud,        N.W. d at      . This element is

not met on the facts of this case.

         When the City adopted Resolution     -    , the policy under which the permit

was issued, the City expressly reserved its right to cancel the policy and close the

limited public forum at any time.82 Accordingly, the Temple—and anyone else

seeking a permit under this policy—was on notice that the City could terminate all

permits at any time. Indeed, it is settled law that “the government need not keep a

limited forum open indefinitely.” Satanic Temple v. City of Belle Plaine, Minnesota,



82
     Mills Decl. Ex.   ,¶   .
       F. Supp. d at      (citing Perry Educ. Ass’n v. Perry Local Educators’ Ass’n,

U.S.     ,   (      )). Given the law and the City’s explicit statement in the resolution

creating the limited public forum, the City did not demonstrate any intent to induce

reliance on the permit as a promise. And any reliance on some unlimited right to

keep a permit for the limited public forum is unreasonable as a matter of law. While

the Temple would prefer to shift the focus onto the City’s alleged intent to guarantee

that the Temple could place the display in the park, the Minnesota Court of Appeals

has rejected the search for such intent by the alleged promisor:

                 “We can find no case law suggesting the fruitfulness of
                 searching for this ‘intent’ on the promisor’s part as
                 opposed to exploring the promisor’s reasonable
                 expectations. Case law references to ‘intent’ appear to be
                 synonymous with the requirement in the Restatement and
                 case law that the promise be one that the promisor ‘should
                 reasonably have expected’ to induce the promisee’s
                 reliance.”

Faimon v. Winona State Univ.,           N.W. d      ,     (Minn. Ct. App.       ). When

the inquiry is properly focused on whether the Temple could have reasonably relied

on an unlimited right to place the display for a period of up to one year, the answer

is clear: The Temple did not and could not have relied on the permit in that manner.

         In the application for the permit, a Temple director signed an affirmation

stating “that I will comply with the Limited Public Forum Policy . . . and that I will

indemnify the City against any and all claims, demands or liabilities arising from the

issuance of this permit, or performance of or failure to perform in accordance with
the Limited Public Forum Policy.”83 And at their depositions, the Temple directors

reiterated that they understood that “the City can close the limited public forum or

rescind the policy” for any reason with   days’ notice.84 Taken together, these facts

show that the Temple knew ( ) that the City’s policy was revocable at will and

( ) that any costs the Temple incurred would be taken at the Temple’s own risk.

      The Temple’s actions and contemporaneous statements further support this

conclusion. Even before the City had voted on the Resolution, the Temple had

expressed interest “in commissioning the construction of the cube display regardless

of the outcome of the vote.”85 That the Temple openly promoted the display before

the City enacted the policy86 shows that the Temple was more interested in creating

a buzz than in placing the display in the park. Indeed, when the display was

complete, and the permit still valid, the Temple could have—but chose not to—

exhibit the display. Instead, the Temple prioritized getting the display into its

Gallery for a limited run so that the Temple could earn money from admissions fees.




83
   Mills Decl. Ex. at .
84
   Mills Decl. Ex. (L. Greaves Tr. : – ); id. Ex. (M. Jarry Tr. : – : ); see
also id. Ex. (L. Greaves Tr. : – : , : – ).
85
   Mills Decl. Ex. (M. Jarry Tr. : – : ).
86
   Hemant Mehta, MN Town Foolishly Votes To Re-Erect Christian War Memorial,
So Atheists Will Ask For One, Too, Friendly Atheist (Feb. ,     ), available at
https://friendlyatheist.patheos.com/    / / /mn-town-foolishly-votes-to-re-
erect-christian-war-memorial-so-atheists-will-ask-for-one-too/.
       Given the language in the Resolution and the permit, the Temple could not

and did not have any reasonable expectation that the permit would never be

terminated. Because the Temple’s director agreed to comply with the policy, which

included the termination provision, the Temple’s reliance on the permit could not

be reasonable.

          C. The interests of justice do not require the enforcement of any
             promise.

       The final element of promissory estoppel requires the Court to find as a

matter of law that justice requires enforcing the promise. This is a question of law,

not a question of fact. See Faimon,       N.W. d at     (citing Cohen v. Cowles Media

Co.,     N.W. d      ,     (Minn.         ) and Spanier v. TCF Bank Sav.,      N.W. d

  ,    (Minn. Ct. App.      )).

       Importantly, the question “is not whether the promise should be enforced to

do justice, but whether enforcement is required to prevent an injustice.” Cohen v.

Cowles Media Co.,        N.W. d       ,      (Minn.      ), on reh’g,       N.W. d

(Minn.      ). Justice Simonett’s reasoning in Cohen II instructs that the test is

whether equity must intervene to prevent injustice:

             It is perhaps worth noting that the test is not whether the
             promise should be enforced to do justice, but whether
             enforcement is required to prevent an injustice. As has
             been observed elsewhere, it is easier to recognize an
             unjust result than a just one, particularly in a morally
             ambiguous situation.
     N.W. d at      . Considerations of “injustice” include “the reasonableness of a

promisee’s reliance and a weighing of public policies in favor of both enforcing

bargains and preventing unjust enrichment.” Faimon,          N.W. d at       ; id. at

n. (“Satisfaction of the [injustice] requirement may depend on the reasonableness

of the promisee’s reliance, on its definite and substantial character in relation to the

remedy sought, on the formality with which the promise is made, on the extent to

which the evidentiary, cautionary, deterrent and channeling functions of form are

met by the commercial setting or otherwise, and on the extent to which such other

policies as the enforcement of bargains and the prevention of unjust enrichment are

relevant.”) (quoting Restatement (Second) of Contracts §           . cmt. b (      )). In

short, the third element “involves a policy decision.” Cohen II,      N.W. d at         .

      Putting aside that there is no promise or bargain to enforce in this case, there

is no injustice here that requires preventing. First, as discussed above, the Temple’s

reliance on the permit was not reasonable given the policy underlying the permit

and the clear language of the Resolution.

      Second, the City was not unjustly enriched. The Temple did not give the City

anything of value. The display was always the Temple’s property. 87 And the Temple

would have remained the owner of the display, even if the Temple had chosen to




87
   Mills Decl. Ex. , ¶ (“The requesting party and not the City shall own any
display.”); see also id. Ex. (Dep. Ex. (unsigned Resolution)).
exhibit it in the park. Moreover, the City refunded Plaintiff’s application fee. In sum,

because the City received nothing of value from Plaintiff, the City was not unjustly

enriched. This Court does not need to apply promissory estoppel in order to prevent

unjust enrichment of the City. That is especially true given that the Temple was not

financially harmed, but in fact managed to capitalize on the situation and profit by

exhibiting the display in its Gallery.

      Third, the Temple received—but chose not to act upon—the benefit

conferred by the permit. Indeed, after conferring the permit, the City made available

the park for the display from April to July, and even after the display’s construction

was complete, the Temple chose not to avail itself of the opportunity presented by

the permit. Had the Temple chosen to place the display as soon as its construction

was complete, it could have realized more benefit of the permit. But it did not. The

Temple must deal with the consequences of its decisions.

      Fourth, if the Court construes this permit issued under this policy as a

promise, there will be widespread consequences for local government bodies

because the Court’s ruling would have the force and effect of turning every

government permit into a quasi-contract, regardless of the terms or conditions of

the specific permit. That outcome would be at odds with longstanding Minnesota

law and jurisprudence. See Meriwether Minnesota Land & Timber, LLC v. State,

N.W. d      ,    –    (Minn. Ct. App.       ) (“[A]ny perceived promise in a statute is
inherently subject to the legislature's power to amend a statute, and because there

is a strong presumption that statutes do not create vested and contractual rights, we

conclude that the district court erred by holding that the SFIA contains an

enforceable promise.”). In a case involving promissory estoppel, the Minnesota

Court of Appeals recognized that “[t]he Minnesota Supreme Court has indicated

that estoppel may only be applied against the government when the plaintiffs, who

bear ‘a heavy burden of proof,’ show that their interest in justice outweighs ‘the

public interest frustrated by the estoppel.’” Id. at         (quoting Brown v. Minn. Dep't

of Pub. Welfare,          N.W. d           ,        (Minn.         )). Equitable principles

demonstrate that government entities may not be estopped on the same terms as

any other party. Meriwether,           N.W. d at        (“We do not envision that estoppel

will be freely applied against the government.”) (quoting Mesaba Aviation Div. v.

Itasca Cnty.,       N.W. d         ,           (Minn.      )); see also Snyder v. City of

Minneapolis,      N.W. d       ,       (Minn.       ). Indeed, it is “an extraordinarily rare

case in which the equitable remedy of promissory estoppel” may be applied against

a government entity. Meriwether,           N.W. d at         . This case is not one of them.

      Based on this authority, the Court should presume that the Temple

understood the extent of the authority granted by the permit and the limitations

inherent within it because of the City’s limited public forum policy. In any event,

the Temple did know the extent of the authority granted by the permit. By signing
the permit application, a Temple director agreed to comply with the City’s limited

public forum policy,88 which clearly stated that all permits issued under the

Resolution would be revocable at will. Any action by the Court requiring the City to

compensate the Temple or requiring the City to allow the Temple to place the

display in the park would have the effect of rewriting Resolution           -      and

altogether ignoring the Rescission Resolution. No equitable principles compel such

a result.

        Furthermore, the requirements of Minnesota Statutes Section               .

preclude a determination under the equitable principles of estoppel that it is

reasonable to rely on representations. See Plymouth Foam Prods.,           F. Supp. at

     , aff’d,   F. d    ( th Cir.     ). “No representation, statement, promises, or

acts of ratification by officers of a municipal corporation or a county can operate to

estop it to assert the invalidity of a contract where such officers were without power

to enter into such a contract on behalf of the corporation.” Id. at      . The Eighth

Circuit held that any reliance upon such alleged promises was unreasonable as a

matter of law. See id. (“All persons contracting with a municipal corporation are

conclusively presumed to know the extent of the authority possessed by the officers

with whom they are dealing.” (quoting Jewell Belting Co. v. Village of Bertha,   N.W.




88
  Mills Decl. Ex. at ; id. Ex. (L. Greaves Tr.     : – : ,     : – ); id. Ex. (M. Jarry
Tr. : – ); id. Ex. (TST Tr. : – : , :             – : ).
     ,      (Minn.     )). Other courts applying Minnesota law have held the same.

See City of Geneseo, Illinois v. Utilities Plus, No. CIV        -   ADM/JJG,         WL

          , at *   (D. Minn. Apr. ,       ) (“[A]bsent an official act by UP's Board

indicating that Kom had authority to offer A , Geneseo's reliance on Kom's

purported offer was unreasonable as a matter of law.”), aff'd sub nom. City of

Geneseo. v. Utilities Plus,    F. d      ( th Cir.         ).

            D. The relief available under promissory estoppel does not include
               placing the display in the park.

         To the extent the Temple seeks to now exhibit the display in the park, such

relief should be denied. By its own terms, the permit allowed the Temple to place

the display in the Park for a period of up to one year. The permit included express

statements that “this permit is good for one year from the date of this letter” and

that the Temple would need to “reapply to place another display once the display

under this permit is removed.”89 Even if the City had not enacted the Rescission

Resolution at the end of the year contemplated in the permit, by March           ,     ,

the Temple would be in the same position it is in today: it owns a display that may

not be placed in that park.90 The Temple recognized that once the display could not




89
  Mills Decl. Ex. (Dep. Ex. ).
90
  See Mills Decl. Ex. (M. Jarry Tr.      : –   :     (discussing Dep. Ex.   (Mills Decl.
Ex. ) at PLF         , : a.m.).
be in the park, the Temple could bring the display to Salem or sell it. 91 The Temple

cannot use the equitable doctrine of promissory estoppel to seek an outcome which

would not be available to it under any other circumstances. The Temple may not

rely on equitable principles to rewrite Resolution         -     and overrule the Rescission

Resolution. Belle Plaine has the legal right to control its park.

        Minnesota law “limit[s] relief available under Restatement of Contracts §

to the extent necessary to prevent injustice.” Olson v. Synergistic Techs. Bus. Sys.,

Inc.,      N.W. d     ,     (Minn.            ) (citing Constructors Supply Co. v. Bostrom

Sheet Metal Works, Inc.,     Minn.        ,     ,       N.W. d    ,    (   )). For this reason,

“relief may be limited to damages measured by the promisee's reliance.” Walser v.

Toyota Motor Sales, U.S.A., Inc.,     F. d          ,      ( th Cir.       ) (citing Grouse v.

Group Health Plan,         N.W. d     ,         (Minn.         )). The Temple does not have

damages here because: ( ) the Temple’s fundraising of $ ,                    for the display

exceeded its expenditures to make the display;92 ( ) the Temple collected $              ,

in admissions fees by exhibiting the display in the Gallery; 93 ( ) the City refunded

the Temple’s $       application fee for the permit;94 and ( ) the Temple does not




91
   Mills Decl. Ex. (M. Jarry Tr. : – : (discussing Dep. Ex. (Mills Decl. Ex.
   ) at PLF        , : a.m.); id. Ex. (TST Tr. : – : ); id. Exs. (M. Jarry Tr.
   : – : ), (Dep. Ex. ).
92
   See supra, Statement of Facts, Section K.
93
   Mills Decl. Ex. (TST Tr. : – : ); see also id. Ex. (L. Greaves Tr. : – ).
94
   Mills Decl. Ex. (M. Jarry Tr. : – : ); id. Exs. (Dep. Ex. ), .
claim insurance as damages.95 No relief is necessary to prevent injustice. This Court

should deny all relief.96

                                     Conclusion

      The City respectfully requests that the Court grant summary judgment in the

City’s favor and dismiss Plaintiff’s claims with prejudice.

Dated: February ,                       GREENE ESPEL PLLP



                                         s/Monte A. Mills
                                        Monte A. Mills, Reg. No.        X
                                        Davida S. McGhee, Reg. No.
                                            S. Ninth Street, Suite
                                        Minneapolis MN
                                        mmills@greeneespel.com
                                        dwilliams@greeneespel.com
                                        ( )      -

                                        Attorneys for Defendants




95
   Mills Decl. Ex. (TST Tr.      : –     (counsel for the Temple stated “we’re not
claiming insurance as damages. So let’s just keep it rolling.”)).
96
   Even if the Temple could establish that it suffered monetary damages, such relief
should be denied because Minnesota principles of equity dictate that estoppel
theories may not be used to recover money damages against a city that grants and
later revokes a permit. Snyder v. City of Minneapolis,            N.W. d      ,
(Minn.       ).
